

EXECUTION VERSION



UNCONDITIONAL CONTINUING GUARANTY


THIS UNCONDITIONAL CONTINUING GUARANTY (this "Guaranty") is made and entered
into as of December 29, 2006 by Manchester Inc., a Nevada corporation (the
"Guarantor") in favor of Rick Stanley, as Shareholders’ Representative, and Rick
Stanley, individually (collectively, the "Holders").


WHEREAS, the Holders and Manchester AcquisitionCo, Inc., a Delaware corporation,
(the "Purchaser") are parties to a Stock Purchase Agreement, dated as of
December 2, 2006, as amended December 29, 2006 (the "Purchase Agreement"), by
which all of the issued and outstanding capital stock of the Sellers is being
sold and conveyed to the Purchaser.


WHEREAS, as a condition to the sale of assets by the Holders to the Purchaser,
the Purchaser has executed a (i) a Promissory Note in the principal amount of
Three Million Dollars ($3,000,000.00) from Manchester Indiana Acceptance, Inc.
(the "Purchase Note") and a Subordinated Promissory Note of even date herewith
in the principal amount of One Hundred Fifty Thousand Dollars ($150,000.00) from
Manchester Indiana Acceptance, Inc. (the "Subordinated Note" and referred to
herein together with the Purchase Note, collectively, as the “Notes”). Pursuant
to the Notes, the Purchaser is indebted to the Holders in the aggregate original
principal amount of $3,150,000.00


WHEREAS, the Purchaser is a special purpose wholly-owned acquisition subsidiary
of the Guarantor and, by execution of this Guaranty, the Guarantor acknowledges
and agrees that the transactions set forth in the Purchase Agreement and the
Notes will provide direct, indirect, and substantial benefits to the Guarantor,
both financial and otherwise.


WHEREAS, to induce the Holders to agree to the terms of the Purchase Agreement
and the Notes and because the Guarantor has determined that executing this
Guaranty is in the Guarantor's interest and to the Guarantor's direct or
indirect financial benefit, the Guarantor has agreed to guaranty the obligations
of the Purchaser under the Notes and is willing, and has agreed, to execute and
deliver this Guaranty to the Holders.


NOW THEREFORE, in consideration of the mutual premises and conditions set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Guarantor hereby agrees as follows
(capitalized terms not otherwise defined herein shall have the meaning set forth
in the Purchase Agreement):


1. Obligations. As used herein, the term "Obligations" shall mean any and all
indebtedness, obligations, liabilities and sums which may be presently due and
owing or which may become due and owing under the Promissory Notes, in
accordance with their respective terms, inclusive of the principal aggregate
amounts due under the Notes of $3,150,000.00 and any and all interest that
accrues on the principal amounts under the terms of the Notes.
 

--------------------------------------------------------------------------------


 
2. Guaranty of Payment. The Guarantor hereby unconditionally guarantees to the
Holders, and agrees to be primarily liable to the Holders for, the payment to
the Holders of the Obligations, all without relief from valuation and
appraisement laws. If the Purchaser does not timely discharge its Obligations to
the Holders, the Guarantor hereby unconditionally and irrevocably guarantees to
the Holders the prompt and complete payment by the Purchaser of the Obligations.
If the Purchaser shall fail or refuse for any reason to timely discharge the
Obligations, the Guarantor will pay the Obligations to the Holders and pay any
and all expenses (including, without limitation, all fees and disbursements of
counsel, including fees and expenses incurred in a suit to enforce this
provision) which may be paid or incurred by the Holders in enforcing any rights
under this Guaranty. If the Purchaser fails to pay or perform all or any part of
the Obligations when due, the undersigned Guarantor will immediately pay the
amount due and perform the obligations of the Purchaser in connection therewith
as if such amount and obligations constituted the direct and primary debts and
obligations of the Guarantor.
 
3. Nature of Guaranty. This Guaranty shall be, and shall remain, a continuing,
unlimited, unconditional, and absolute guaranty of payment and not of
collection. This Guaranty shall remain fully enforceable irrespective of (a) any
defenses (other than unconditional payment) which the Purchaser may assert on
the underlying Obligations, including but not limited to failure of
consideration, breach of warranty, statute of frauds, statute of limitations,
accord and satisfaction and usury, (b) the absence of any attempt by the Holders
to collect or enforce the Purchaser’s obligations, (c) the waiver or consent by
the Holders with respect to any provision of any agreement between the Holders
and the Purchaser, (d) The Holders’ failure to obtain collateral security for
Obligations or to perfect and maintain a security interest in, or preserve,
enforce or exhaust its rights to, or the release by the Holders of any
collateral, or (e) any circumstances which might constitute a legal or equitable
discharge or defense of a guarantor or surety.
 
Notice of or proof of reliance by the Holders upon this Guaranty or acceptance
of this Guaranty, the Obligations, and any of them, shall conclusively be deemed
to have been created, contracted or incurred in reliance upon this Guaranty; and
all dealings between the Purchaser or the Guarantor, on the one hand, and the
Holders, on the other hand, shall likewise be conclusively presumed to have been
had or consummated in reliance upon this Guaranty.
 
4. Action Regarding Obligations. The undersigned Guarantor hereby grants to the
Holders full power, in its uncontrolled discretion and without notice to the
undersigned Guarantor to deal in any manner with the Obligations including,
without limitation, the following powers: (a) to modify or otherwise change any
terms of the Obligations or to grant any extension or renewal thereof, and any
other indulgence with respect thereto, and to effect any release, compromise, or
settlement with respect thereto; or (b) to forbear from enforcing payment or any
term of the Obligations. The obligations of the undersigned Guarantor hereunder
shall not be released, discharged, or in any way affected, nor shall the
undersigned have any rights or recourse against the Holders by reason of any
action the Holders may take, omit to take, or delay in taking under the
foregoing powers.
 
5. Waivers of the Guarantor. The undersigned Guarantor hereby waives (a) notice
to the undersigned or the Purchaser of (i) acceptance of this Guaranty by the
Holders, and (ii) the amount of the Obligations at any time outstanding; (b)
presentment for payment, demand, protest, notice to the undersigned or the
Purchaser of dishonor, nonpayment, default, and non-performance with respect to
any of the Obligations; (c) any and all rights to require the Holders to marshal
assets of the Purchaser; (d) any defense which the Purchaser may have against
the Holders other than payment; (e) all defenses given to sureties or guarantors
at law or in equity other than payment; and (f) all errors and omissions in
connection with the Holders' administration of the Obligations.
 
-2-

--------------------------------------------------------------------------------


 
All remedies or actions by the Holders for payment or fulfillment of the
Obligations are cumulative and the pursuit of one shall not preclude the
exercise of any other rights or remedies. The Holders shall not be required to
make any demand upon or pursue or exhaust any of their rights or remedies
against the Purchaser or others with respect to the payment or performance of
any of the Obligations or to pursue or exhaust any of its rights or remedies
with respect to any collateral held by the Purchaser.
 
6. Reinstatement. If the Holders receive any payment or payments on account of
the Obligations, which payment or payments of any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver, or any other party under any
bankruptcy act or code, state or federal law, common law or equitable doctrine,
then to the extent of any sum not finally retained by the Holders, the
Guarantor's obligations to the Holders hereunder shall be reinstated and this
Guaranty shall remain in full force and effect (or be reinstated) until payment
of the Obligations shall have been made to the Holders, which payment shall be
due on demand. If any action or proceeding seeking such repayment is pending or,
in the Holders' sole judgment, threatened, this Guaranty shall remain in full
force and effect, notwithstanding that Purchaser may not then be obligated to
The Holders.
 
7. Discharge. The Guarantor hereby agrees that this Guaranty shall remain in
full force and effect until either (a) the Holders have released the Guarantor
in writing from the Obligations ("Release") or (b) the Obligations are paid and
satisfied in full.
 
8. Representations and Warranties. The undersigned Guarantor represents and
warrants to the Holders, upon which representations the Holders are entitled to
rely and the Guarantor hereby acknowledges that the Holders are relying, that:
 
(a) this Guaranty has been duly executed and delivered by the Guarantor, and
this Guaranty constitutes a legal, valid, and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity which may limit
the availability of equitable remedies;
 
(b) the execution, delivery, and performance of this Guaranty will not violate
any provision of any contractual obligation of the Guarantor; and
 
(c) this Guaranty is the valid and binding obligation of the undersigned,
enforceable in accordance with its terms.
 
9. Consent to Jurisdiction. The Guarantor hereby irrevocably and
unconditionally:
 
(a) submits that in any legal action or proceeding relating to this Guaranty, or
for recognition and enforcement of any judgment in respect therefor, to the
non-exclusive general jurisdiction of the courts of the State of Indiana, the
courts of the United States of America in the State of Indiana and appellate
courts from any thereof; and
 
-3-

--------------------------------------------------------------------------------


 
(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that he or she may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agree not to plead or claim
the same.
 
10. Governing Law. The validity of this Guaranty, its construction,
interpretation and enforcement and the rights of the parties hereto shall be
determined under, governed by and construed in accordance with the laws of the
State of Indiana, without regard to principles of conflicts of law.
 
11. Waiver of Jury Trial. Each party hereto hereby irrevocably waives any right
to have a jury participate in resolving any suit, action or proceeding arising
out of or relating to this Guaranty.
 
12. Miscellaneous. This Guaranty shall extend to and bind the successors and
assigns of the undersigned Guarantor. This Guaranty shall inure to the benefit
of all transferees, assignees and/or endorsees of the Holders of any part or
parts or all of the Obligations and of the Holders' successors and assigns. The
use of headings shall not limit the provisions of this Guaranty. Whenever
possible, each provision of this Guaranty shall be interpreted in such a manner
as to be effective and valid under applicable law, but if such provision shall
be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or remaining provisions of this or
any related agreement or instrument. No course of dealing, course of performance
or trade usage, and no parole evidence of any nature, shall be used to
supplement or modify any terms hereof. This Guaranty may be modified only by an
instrument in writing signed by the party against whom enforcement of the
modification is sought.
 
[SIGNATURE PAGES FOLLOW]


-4-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Unconditional Continuing
Guaranty effective as of this 29th day of December, 2006.



        MANCHESTER INC., "GUARANTOR"  
   
   
  By:   /s/ Richard D. Gaines  

--------------------------------------------------------------------------------

Printed: Richard D. Gaines  
Title: Corporate Secretary

 
ACCEPTED, this 29th day of December 2006.
                      /s/ Rick Stanley    

--------------------------------------------------------------------------------

Rick Stanley, Individually
   

 
 

Rick Stanley, as Shareholders Representative                           By:  
/s/ Rick Stanley      

--------------------------------------------------------------------------------

Name: Rick Stanley
     
Title: Shareholders Representative
   



-5-

--------------------------------------------------------------------------------

